FILED
                             NOT FOR PUBLICATION                           OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALEJANDRO RAMIREZ-GALLARDO,                      No. 12-73711
AKA Bertin Gallardo, AKA Elmochomo
Moniker, AKA Bertin Ramirez Gallardo,            Agency No. A205-310-474

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Alejandro Ramirez-Gallardo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and review de novo due process claims, Hamazaspyan v.

Holder, 590 F.3d 744, 747 (9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that Ramirez-Gallardo

established changed or extraordinary circumstances to excuse his untimely asylum

application. See 8 C.F.R. § 1208.4(a)(4), (5). Thus, we deny the petition for

review as to Ramirez-Gallardo’s asylum claim.

      Substantial evidence supports the agency’s determination that Ramirez-

Gallardo failed to establish past persecution or a fear of future persecution on

account of a protected ground. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th

Cir. 2004) (random criminal acts bore no nexus to a protected ground); Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”). Thus, Ramirez-Gallardo’s withholding of

removal claim fails.

      Substantial evidence also supports the agency’s denial of Ramirez-

Gallardo’s CAT claim because he failed to demonstrate it is more likely than not


                                           2                                    12-73711
he would be tortured at the instigation of, or with the acquiescence of the Mexican

government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Ramirez-Gallardo’s due process claims because the record

does not support his contentions of IJ bias or error by the BIA. See Lata v. INS,

204 F.3d 1241 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                   12-73711